Citation Nr: 1120017	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  07-02 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for degenerative disc disease, cervical spine, to include as secondary to residuals, gunshot wound, left foot, removal of third left toe and metatarsal with traumatic arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to May 1969.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied service connection for degenerative disc disease, cervical spine, to include as secondary to residuals, gunshot wound, left foot, removal of third left toe and metatarsal with traumatic arthritis.

When the case was last before the Board in December 2009, it was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran claims that he is entitled to service connection for degenerative disc disease of the cervical spine because it is the result of his service-connected residuals of a gunshot wound to the left foot.  Although a 2006 VA examination report, which notes that the Veteran's cervical spine disorder was not caused by or the result of his service-connected disorder, is of record.  

However, VA has an obligation to explore all possible legal theories, including those unknown to the Veteran, by which he can obtain the benefit sought for the same disability.  Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000).  In this regard, additional action is required.  The Board notes that service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In Allen v. Brown, 7 Vet. App. 439 (1995), the Court held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service- connected condition, a veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the holding in Allen.

As such, although the Veteran was afforded a VA examination in conjunction with his service connection claim in October 2006, the report of that examination is not adequate for adjudication purposes.  As previously noted, the report indicates that it is less likely than not that the degenerative disc disease of the cervical spine was caused by or the result of the service-connected left foot disability.  However, there is no opinion as to whether it is at least as likely as not that the degenerative disc disease of the cervical spine is aggravated by the service-connected left foot disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  Therefore, a remand is necessary in order to obtain such an opinion.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all VA treatment records dating from September 2010 to the present.

2.  Return the claims file, to include a copy of this remand, to the VA examiner who conducted the October 2006 VA examination in order for him to provide an opinion as to whether it is at least as likely as not (ie., a 50 percent or better probability) that the Veteran's degenerative disc disease of the cervical spine is aggravated by (permanently worsened beyond normal progression of the disorder) the service-connected residuals of a gunshot wound to the left foot.  If the examiner finds that the degenerative disc disease of the cervical spine is aggravated by the service-connected residuals of a gunshot wound to the left foot, the examiner should quantify the degree of aggravation if possible.  

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  

If the October 2006 VA examiner is unavailable, another qualified examiner should be requested to provide the same opinion.  If a new VA examination needs to be conducted in order to obtain such an opinion, then one should be scheduled.  All indicated tests and studies should be undertaken.  Following a review of the relevant evidence in the claims folder and the clinical evaluation, the new examiner should provide the requested opinion with a complete rationale.

3.  Then, after any other indicated development is completed, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before returning the case to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


